758 N.W.2d 277 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Owens JAMES, Defendant-Appellant.
Docket No. 136717. COA No. 282777.
Supreme Court of Michigan.
December 18, 2008.

Order
On order of the Court, the application for leave to appeal the May 1, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G).
MARILYN J. KELLY, J., would remand this case to the Court of Appeals for consideration as on leave granted and would order the appointment of counsel in accordance with Administrative Order 2003-03.